

114 S805 IS: Preservation Research at Institutions Serving Minorities Act of 2015
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 805IN THE SENATE OF THE UNITED STATESMarch 19, 2015Mr. Udall (for himself, Mr. Rubio, Mr. Menendez, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend title 54, United States Code, to make Hispanic-serving institutions eligible for technical
			 and financial assistance for the establishment of preservation training
			 and degree programs.
	
		1.Short
 titleThis Act may be cited as the Preservation Research at Institutions Serving Minorities Act of 2015 or the PRISM Act of 2015.
		2.Eligibility of
			 Hispanic-serving institutions for assistance for preservation education
			 and
 training programsSection 303903(3) of title 54, United States Code, is amended by inserting to Hispanic-serving institutions (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a))), after universities,.